Title: To Thomas Jefferson from Charles Pinckney, October 1801
From: Pinckney, Charles
To: Jefferson, Thomas


Dear Sir
October 1801 In Bourdeaux.
I wrote You two days since by a Vessel from hence—& as another goes in a short time I thought I would send You a Line to say I had written you & delivered Your Letters to Mr Lee our Consul at this port.—it seems to be the general opinion in France that their government will at an early day adopt some thing like the Navigation act of Great Britain, but that at present such is the Want of merchant ships in all their ports, it is probable they will allow the purchase of American ships & the navigation of them by french citizens under certain limitations.—it is with great pleasure I tell you that I found through all France a very great disposition to be upon the most intimate terms with us & to forget that it had been ever possible for any thing to bring us to the situation we were in.—this disposition to consider us as their friends prevails generally—all parties in France agree in it & We have at present such powerful friends in Paris that I cannot but think if the affair is delicately & adroitly managed, some thing may be advantageously done towards paving the way for our hereafter obtaining Louisiana upon tolerable terms.—This port will be a very considerable commercial one indeed, if Antwerp is not completely opened & fostered by the french consul.—if it is, both Amsterdam & Bourdeaux will suffer considerably.—while I staid at Antwerp they were in high Spirits & Lots & houses had taken a rise on the idea of their becoming again one of the great marts of Europe.—while I was there seeing their neglected Exchange, their streets in Grass, their noble harbour empty & the melancholy aspect of every thing, it gave rise to such reflections as ought for ever to spring in the minds of a republican, at seeing a place destined probably by the Creator to be among the most considerable in Europe for supplying the Wants & ministering to the conveniences of its inhabitants stripped by the lawless hand of Power of all its natural advantages & consigned for ages to penury & insignificance.—
I wrote you before of my having recieved Letters from several distinguished men requesting my correspondence on the politics & intercourse of our several countries, but in the present state of Europe I have declined, generally correspondences on politics.—on commerce I have no objection, as far as my means of information will extend—but on politics I have declined it on obvious grounds & desired them, particularly such as have been in America, to remember we were not now there.—indeed my dear sir when I reflect on the present state of Europe as it respects private rights & compare it with our own country there is scarcely an hour in the day that I do not burst as it were into a secret exclamation, “how happy are our citizens—how dearly ought they to cherish a situation more precious than any other Spot on the Globe possesses.”—if I know myself, I believe I am sincere in saying that I would rather possess a cot within our own Bounds, than a palace within the Dominions of any power in Europe.—In order to enable our citizens fully to appreciate their rights & never suffer a Violation of them, I have been & am now laboriously employed in possessing myself of all the information I can collect respecting Europe.—in my public character I have access to all the public characters & places as I pass & ample means of information.—I believe that I knew Paris, when I left it better than 2/3ds of the inhabitants who have always lived there.—the notes & information I have collected & mean to collect will be voluminous & I am hopeful to live one day at home & where it can be done with leisure to digest & throw the whole on paper for the use of our citizens.—to enable them to compare their own with other nations & to make them love & cherish those rights which can alone make any country truly happy.—it is for this Reason I wish very much to remain in Europe two Years as a public man & as I am here & I trust you know my immutable principles I am hopeful it will be in Your power to confirm me in the one I have or to give me such a situation elsewhere as will enable me to fulfill the valuable Ends I have in View by my coming here.—wishing you all the happiness & honour Your Virtues so well deserve, with profound attachment & regard Esteem & affection I remain dear sir
Your’s Truly
Charles Pinckney
I am particularly requested by our own friends in Paris & here to mention to you Mr: Cox Barnet, the late Consul here who has Wife & mother & a large family here, as a very deserving man indeed.—if Lisbon or Leghorn should be Vacant I think it will be well bestowed, or any other consulate to some place of Trade.—
